[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING CONCERNING MOTION FOR CLARIFICATION — ARTICULATION DATED DECEMBER 7, 1993
This motion concerns the proceeds of the sale of the marital dwelling now held in the trustee account of counsel for the defendant. It was part of the whole problem before the court. But to the chagrin of the court and with apologies to all concerned, the court did not include its ruling in the original Memorandum of Decision dated November 30, 1993. The court intended to say and now specifically indicates the following in the Memorandum of Decision.
         "The proceeds of the sale of the marital dwelling in the amount of approximately $20,000 held in the trustee account of counsel for the defendant shall be divided and distributed to the parties — 50% to the plaintiff and 50% to the defendant."
Thomas J. O'Sullivan Trial Referee